Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2021 was received and has been entered.  Claim 1 was amended. Claims 1 and 3-18 are in the application. Claim 2 was cancelled. Claims 3-4 and 7-11 have been withdrawn.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Interpretation
This application no longer includes one or more claim limitations that do not use the word “means,” the are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier has been deleted from the claims.  Such previous claim limitation(s) is/are:  support unit, heating unit, cooling unit, and magnet unit in claim 1.
 Additionally, “processing chamber” is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, based on Applicant’s arguments. 
Claim Objections
The previous objection to claim 1 is withdrawn based on the amendment to claim 1.
Claim Rejections - 35 USC § 112
Claims 12-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 12-13 are dependent on a cancelled claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For the purpose of prosecution, Examiner is considering these two claims to be dependent on claim 1 based on the subject matter of claim 2 being incorporated into claim 1 and claim 2 previously being dependent on claim 1.  Clarification is requested.
Claim Rejections - 35 USC § 103
The previous rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120193071 A1 to Tsunekawa et al (hereinafter Tsunekawa) and JP 2017-59659-A1 to Yamazaki et al. is withdrawn based on the amendment to claim 1 is withdrawn based on the amendment to claim 1.
 
The previous rejection of claims 5 and 12 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120193071 A1 to Tsunekawa et al (hereinafter Tsunekawa) and JP 2017-59659-A1 to Yamazaki et al. as applied to claim 1 and further in view of US Pat. Pub. No. 20150214473 A1 to Hurley et al (hereinafter Hurley) is withdrawn based on the amendment to claim 1. 
The previous rejection of claims 6 and 13 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120193071 A1 to Tsunekawa et al (hereinafter Tsunekawa) and JP 2017-59659-A1 to Yamazaki et al. (hereinafter Yamazaki) as applied to claim 1 and further in view of US Pat. Pub. No. 20110253037 A1 to Tsunekawa and Okada et al (hereinafter Okada) and US Pat. Pub. No. 20150214473 A1 to Hurley et al (hereinafter Hurley) is withdrawn based on the amendment to claim 1. 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20030228494 A1 to Ihara et al (hereinafter Ihara) and US Pat. Pub. No. 20120193071 A1 to Tsunekawa et al (hereinafter Tsunekawa).
Regarding claim 1, Ihara teaches “a substrate processing device for processing substrates one by one, each having a magnetic layer, the substrate processing device comprising: a substrate support (jig) configured to support a substrate (22);	 	a heater (51) configured to heat the substrate supported by the substrate support; 
a processing chamber (53) configured to accommodate the substrate support, the heater (51),   
a magnet (upper 52, lower 52) configured to generate a magnetic field, and the processing chamber (53) is disposed between the first end surface (upper 52 on right) and the second end surface (lower 52 on left). 
Further, Ihara teaches the magnet unit has a first end surface (52 above 51) and a second end surface (52 below 51) horizontally extending in parallel to each other, the first end surface and the second end surface are opposite to each other while being vertically spaced apart from each other, and magnetic field lines generated by the magnet are perpendicular to a surface of the substrate facing upward and the substrate supported by the substrate support. (See Ihara, Abstract, paragraphs 77-81 and Fig. 5.)
Ihara teaches the first end surface corresponds to a first magnetic pole of the magnet unit, the second end surface corresponds to a second magnetic pole of the magnet unit. (See Ihara, Abstract, paragraph 77 and Fig. 5.)
Ihara teaches wherein in a state where the substrate is supported by the support unit (chamber), the substrate is disposed to be covered by the first end surface 52 above substrate) when viewed from the first end surface and by the second end surface (52 below substrate) when viewed from the second end surface while the substrate extends in parallel with the first end surface and the second end surface. (See Ihara, Abstract, paragraphs 77-81 and Fig. 5.)
Regarding claim 1, Ihara teaches the temperature of the process chamber is lowered and the temperature of the process is kept in a preferred temperature range where a reduced temperature range is preferred. (See Ihara, paragraphs 75 and 82.) 
 Ihara does not explicitly teach a cooler configured to cool the substrate supported by the substrate support and the processing chamber configured to accommodate the cooler. 
Tsunekawa is directed to arranging magnetic medium on a substrate.
Tsunekawa teaches a cooler (9) configured to cool the substrate supported by the substrate support and the processing chamber (1) configured to accommodate the cooler. (See Tsunekawa, Figs.1, 6 and 9, paragraphs 34 113.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a cooler configured to cool the substrate supported by the substrate support; the processing chamber configured to accommodate the cooler, because Tsunekawa teaches this structure makes it possible to control the temperature of the substrate more precisely to reduce sources of impurity or increased process control for greater accuracy and efficiency. (See Tsunekawa, Figs.1, 6 and 9, paragraphs 62, 65, and 107-108.)
Intended use language is located in the preamble of claim 1 (device for processing substrates one by one).  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Ihara in view of Tsunekawa  is capable of this intended use and as a result meets the claim limitation.
Claim 1 recites intended use clause (s) (i. e. configured to heat, configured to cool … , configured to accommodate … , configured to generate … ). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Ihara in view of Tsunekawa is capable of this intended use and as a result meets the claim limitation.
The previous rejection of claims 5 and 12 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120193071 A1 to Tsunekawa et al (hereinafter Tsunekawa) and US Pat. Pub. No. 20030228494 A1 to Ihara et al (hereinafter Ihara) as applied to claim 1 and further in view of US Pat. Pub. No. 20150214473 A1 to Hurley et al (hereinafter Hurley) is withdrawn based on the amendment to claim 1.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20030228494 A1 to Ihara et al (hereinafter Ihara) and US Pat. Pub. No. 20120193071 A1 to Tsunekawa et al (hereinafter Tsunekawa) as applied to claim 1 and further in view of US Pat. Pub. No. 20150214473 A1 to Hurley et al (hereinafter Hurley).
Regarding claims 5 and 12, Ihara does not explicitly teach in a state where the substrate is supported by the support unit in the processing chamber, the cooling unit is disposed between a position of the substrate in the processing chamber and the first end surface. 
Tsunekawa teaches in a state where the substrate (5) is supported by the support unit (9) in the processing chamber (1), the cooling unit (10) is disposed between a position of the substrate in the processing chamber and the first end surface (91 on left). (See Tsunekawa, Figs. 1, 4, 6 and 9, paragraphs 62, 65, and 107-108.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a state where the substrate is supported by the support unit in the processing chamber, the cooling unit is disposed between a position of the substrate in the processing chamber and the first end surface, Tsunekawa teaches this structure makes it possible to control the temperature of the substrate more precisely to reduce sources of impurity or increased process control for greater accuracy and efficiency. (See Tsunekawa, Figs.1, 6 and 9, paragraphs 62, 65, and 107-108.)
Regarding claims 5 and 12, Ihara does not explicitly teach the heating unit is disposed between the position of the substrate and the cooling unit.
Hurley is directed to a process for treating magnetic material.
Hurley teaches the heating unit (106) is disposed between the position of the substrate (104) and the cooling unit (103). (See Hurley, Fig. 4.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the heating unit is disposed between the position of the substrate and the cooling unit, because Hurley teaches this would enable the substrate to receive the desired temperature control. (See Hurley, paragraph 35.)
The previous rejection of claims 6 and 13 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120193071 A1 to Tsunekawa et al (hereinafter Tsunekawa) and US Pat. Pub. No. 20030228494 A1 to Ihara et al (hereinafter Ihara) as applied to claim 1 and further in view of US Pat. Pub. No. 20110253037 A1 to Tsunekawa and Okada et al (hereinafter Okada) and US Pat. Pub. No. 20150214473 A1 to Hurley et al (hereinafter Hurley) is withdrawn based on the amendment to claim 1.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20030228494 A1 to Ihara et al (hereinafter Ihara) and US Pat. Pub. No. 20120193071 A1 to Tsunekawa et al (hereinafter Tsunekawa) as applied to claim 1 and further in view of US Pat. Pub. No. 20110253037 A1 to Tsunekawa and Okada et al (hereinafter Okada) and US Pat. Pub. No. 20150214473 A1 to Hurley et al (hereinafter Hurley).
Regarding claims 6 and 13,  Ihara does not explicitly teach the cooling unit includes a first cooling layer and a second cooling layer, wherein in a state where the substrate is supported by the support unit in the processing chamber, the first cooling layer is disposed between a position of the substrate in the processing chamber and the first end surface, the second cooling layer is disposed between the position of the substrate in the processing chamber and the second end surface.  
Okada teaches the cooling unit includes a first cooling layer and a second cooling layer, wherein in a state where the substrate is supported by the support unit in the processing chamber, the first cooling layer (upper stage of 10) is disposed between a position of the substrate in the processing chamber and the first end surface, the second cooling layer is disposed between the position of the substrate in the processing chamber and the second end surface (upper stage of 10). (See Okada, paragraph 95, Figs. 16-17.)  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a first cooling layer and a second cooling layer, wherein in a state where the substrate is supported by the support unit in the processing chamber, the first cooling layer is disposed between a position of the substrate in the processing chamber and the first end surface, the second cooling layer is disposed between the position of the substrate in the processing chamber and the second end surface, because Okada teaches this structure enables rapid cooling and efficient cooling of the holder. (See Okada, paragraph 95, Figs. 16-17.)  
Ihara does not explicitly teach wherein the heating unit includes a first heating layer and a second heating layer, the first heating layer is disposed between the position of the substrate and the first cooling 5layer, and the second heating layer is disposed between the position of the substrate and the second cooling layer.
Hurley teaches the heating unit (106) is disposed between the position of the substrate (104) and the cooling unit (103). (See Hurley, Fig. 4.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the heating unit is disposed between the position of the substrate and the cooling unit, because Hurley teaches this would enable the substrate to receive the desired temperature control. (See Hurley, paragraph 35.)
Response to Arguments
Applicant's arguments filed May 31, 2022 have been fully considered but they are not persuasive.  Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on matter specifically challenged in the argument. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner
Art Unit 1717